PER CURIAM.
David R. Reidy appeals the dismissal of his motion for jail credit, filed pursuant to Florida Rule of Criminal Procedure 3.801. This rule, effective July 1, 2013, limits the time for seeking correction of jail credit to one year from the date the sentence became final. Because Reidy’s August 8, 2013 motion was filed more than one year after the sentence in his case became final, the trial court dismissed his motion as untimely.
Subsequently, on December 5, 2013, the Florida Supreme Court clarified by amendment to the rule that a one-year grace period for filing a rule 3.801 motion exists for defendants whose sentences were imposed prior to July 1, 2013. See In re: Amendments to Florida Rules of Criminal Procedure & Florida Rules of Appellate Procedure, 132 So.3d 734 (Fla.2013) (amended Rule 3.801(b) to add, “For sentences imposed prior to July 1, 2013, a motion under this rule may be filed on or *1246before July 1, 2014”). Reidy’s motion fell within this grace period, and should be considered on the merits. As such, we reverse the dismissal order and remand for consideration of Reidy’s motion pursuant to rule 3.801.
REVERSED AND REMANDED.
PALMER, LAWSON and WALLIS, JJ., concur.